Citation Nr: 0012192	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  95-41 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas

THE ISSUE

Entitlement to an increased evaluation for spondylitis with 
arthralgia in the lumbar spine, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.  He served in Vietnam and his decorations 
include the Purple Heart Medal, the Combat Infantryman Badge, 
and the Vietnam Service Medal with 3 bronze stars.   

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1995 rating decision of the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which an evaluation in excess of 
20 percent disabling was denied for Marie-Strumpell's 
ankylosing spondylitis involving the sacroiliac joints with 
arthralgia.  

This claim was previously remanded by the Board in July 1997, 
for the purpose of further evidentiary development.  Having 
reviewed the record, the Board is satisfied that the 
specified development has been completed.  

The Board also notes that in an August 1994 statement, the 
veteran requested that VA consider service connection for 
various disorders, including cervical problems and thoracic 
problems.  It does not appear that the RO has adjudicated 
claims for service connection for cervical and thoracic 
disorders in the first instance, and therefore, the Board may 
not accept jurisdiction of such claims.  Jurisdiction does 
indeed matter and it is not "harmless" when the VA during the 
claims adjudication process fails to consider threshold 
jurisdictional issues.  Absent a decision, a notice of 
disagreement, a statement of the case and a substantive 
appeal, the Board does not have jurisdiction of the issue. 
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 
Vet. App. 554 (1993).  Furthermore, an application that is 
not in accord with the statute shall not be entertained. 38 
U.S.C.A. § 7108 (West 1991).   384 (1994).  As the RO has yet 
to render a decision thereon, the claims for service 
connection for cervical and thoracic spine disorders are 
referred for appropriate adjudicatory action.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's increased 
evaluation claim to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1999).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 

The Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations. Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question. 
VAOPGCPREC 6-96 (1996).


FINDING OF FACT

The service-connected back disability is manifested by a 
severe degree of limitation of motion due to pain, 
incoordination, and weakness in the lumbar spine.  



CONCLUSION OF LAW

Spondylitis with arthralgia in the lumbar spine is 40 percent 
disabling.  38 U.S.C.A. § 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71(a), Diagnostic 
Codes 5002, 5292 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
increased evaluation is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); that is, his contention of 
an increase in the severity of his service-connected 
disability has rendered the claim plausible.  Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992).  The record does not 
indicate the need to obtain any additional pertinent records, 
and is accordingly found that all relevant facts have been 
properly developed, and that the duty to assist the veteran 
has been satisfied.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. Part 4 
(1999).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1999) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  All evidence must be evaluated in arriving at 
a decision regarding an increased rating.  38 C.F.R. § 4.2, 
4.6 (1999).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern. Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.   

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity or other pathology, or it may be 
due to pain, supported by adequate pathology and evidence by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40, 4.45 (1999).  See also DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  In making its determination in 
this case, the Board has carefully considered the claim in 
light of the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, 
(1999) and DeLuca.

In 1973, the veteran submitted a claim for service connection 
for a degenerative disc disability.  At the time of a 1973 VA 
examination, a diagnosis of Marie-Strumpell ankylosing 
spondylitis, involving the sacroiliac joints, was given.  It 
was noted that x-rays showed involvement of both the right 
and left sacroiliac joints with Marie-Strumpell rheumatoid 
spondylitis.  In February 1974, service connection was 
granted for Marie-Strumpell ankylosing spondylitis involving 
the sacroiliac joints, and an evaluation of 20 percent 
disabling was assigned under Diagnostic Code 5002.  

In April 1989, the RO denied the veteran's claim for an 
evaluation in excess of 20 percent disabling for his back 
disability under Diagnostic Code 5002-5295.  In 1989, the RO 
obtained a VA medical opinion to the effect that the 
diagnosis of Marie-Strumpell ankylosing spondylitis was in 
error and that the appropriate diagnosis was arthralgia in 
the lumbar spine (with a notation that spondylitis includes 
arthralgia).  In August 1990, the Board denied the assignment 
of an evaluation in excess of 20 percent disabling for 
ankylosing spondylitis with arthralgia.  As the diagnosis of 
Marie-Strumpell's ankylosing spondylitis has been shown to 
have been in error and a current diagnosis of degenerative 
joint disease is shown, the Board has framed the issue on 
appeal as entitlement to an evaluation in excess of 20 
percent disabling for spondylitis of the lumbar spine with 
arthralgia.  

The service-connected back disability is currently evaluated 
as 20 percent disabling under Diagnostic Code 5002-5295.  
Diagnostic Code 5002 pertains to rheumatoid arthritis and 
rated as either an active process or on the basis of chronic 
residuals.  There is no current objective evidence of 
rheumatoid arthritis as an active process, and thus, the 
criteria for chronic residuals will be utilized.  Residuals 
such as limitation of motion or ankylosis will be rated under 
the appropriate diagnostic codes for the specific joints 
involved.  The criteria for evaluation of limitation of 
motion of the lumbar spine are set forth in Diagnostic Code 
5292, which provides disability evaluations based on 
objective evidence of limitation of motion of the lumbar 
spine which is slight (10 percent disabling), moderate (20 
percent disabling), and severe (40 percent disabling).   

Diagnostic Code 5295 pertains to lumbosacral strain.  Where 
the objective evidence shows muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in a 
standing position, a 20 percent rating is appropriate.  An 
evaluation of 40 percent is provided where the lumbosacral 
strain is shown to be severe, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

On VA examination in November 1994, the veteran moved in a 
manner that did not protect his back or any other area.  
Lumbosacral lordosis was normal.  He bent forward to the 
extent the fingertips were at the mid-tibia, straightening 
and reversing the lumbosacral lordosis.  Extension was 
present to 3 degrees and right and left lateral bending was 
to 20 degrees with normal symmetrical vertebral motion and no 
muscle spasm.  Trendelenburg test was negative.  There was 
tenderness to palpation of the L3-4, L5, and S1 levels and 
the L5, S1 level on both paraspinals.  Gait was normal with a 
tendency to catch which appeared somewhat faked.  He was able 
to walk on his heels and toes.  Sitting on the examining 
table, knee and ankle jerks were present, brisk, and equal 
bilaterally.  Straight leg raising was accomplished to 90 
degrees without any discomfort.    

X-rays revealed that the sacroiliac joints were intact, the 
vertebrae were well aligned, and there was no evidence of 
fracture/dislocation.  Disc spaces were well maintained and 
there was no narrowing at any level.  There was minimal 
spurring or lipping and no evidence of spondylolisthesis or 
spondylolysis.  There was no bridging of the vertebrae as 
would be found in Marie-Strumpell.  It was the examiner's 
opinion that the veteran had degenerative lumbar disc disease 
as a result of wear and tear over a period of 49 years, which 
was not in excess of what one would expect a person to 
normally have at 49 years.  There was no evidence of nerve 
root pressure, and the examiner found no evidence of Marie-
Strumpell or any other type of arthritis other than wear and 
tear changes which would be attributed to osteoarthritis.  
The examiner felt that the veteran's disc lesions were not 
related to the low back injury in 1967, 1968, or 1969.  

Private medical records show that in the 1990's, the veteran 
regularly sought medical treatment for complaints of low back 
pain, and assessments of chronic lumbosacral strain and 
chronic low back pain are shown.  In conjunction with the 
Board's 1997 remand, the RO obtained additional private 
treatment records, including some showing treatment by Jerry 
D. Morgan, M.D., from 1994-1995.  
In May 1994, the veteran complained of back pain which was 
worse than it had been in years.  An October 1995 treatment 
record shows notations of arthritis, stiffness, and back 
pain.  In an October 1995 statement, Dr. Morgan indicated 
that the veteran had marked limitation of forward bending in 
a standing position and loss of lateral motion with 
osteoarthritic changes and narrowing and irregularity of the 
joint space.  Dr. Morgan further indicated that some of this 
pathology was not present at all times but comes and goes and 
is with him quite a bit of the time.  

At a personal hearing before a local hearing officer in 
November 1995, the veteran testified that he experiences 
constant pain in his back, pain down both hips and the back 
of his legs, and muscle spasm.  He also reported difficulty 
standing up and walking due to severe back pain.  

In March 1996, it was noted that the veteran was having a lot 
of trouble with muscles, tendons, and some joints.  It was 
planned that he would get an appointment with VA as he might 
have some rheumatica.  On VA rheumatology consultation in 
March 1996, assessments included fibromyalgia and 
degenerative joint disease.  On VA neurological consultation 
in May 1996, an impression of chronic low back pain is shown.  
An August 1996 VA medical record shows that the veteran's 
degenerative joint disease was troublesome and he was having 
difficulty with pain control.  In September 1996, the veteran 
reported that his back pain was a 12 on a scale of zero to 
10.  On examination of the back, forward flexion was 
decreased secondary to pain and pain was also elicited on 
extension, lateral bending, and rotation.  Straight leg raise 
was decreased bilaterally, to 45 degrees, secondary to low 
back pain.  The report shows an assessment of multiple 
trigger points, "illegible," and muscle tightness in the 
hamstrings and quads.  

In 1997 and 1998, the veteran continued to be followed for 
complaints of low back pain in the VA Rheumatology, Primary 
Care, and Physical Medicine and Rehabilitation clinics.  A 
September 1997 consultation report shows an assessment of 
myofascial pain syndrome vs. fibromyalgia.  In a statement 
received in December 1997, the veteran's VA physician 
indicated that he had been evaluated for chronic low back 
pain, and he also had complaints of foot pain, cramps, and 
knee pain which could either be contributing to his chronic 
back pain or be aggravated by his back pain.  VA treatment 
records also show treatment for cervical disc disease and 
pathology, residuals of a thoracic vertebrae compression 
fracture, a right wrist injury, and pain in various other 
areas and joints, including the shoulders, hands, and hips.  

A June 1998 VA medical record shows that the veteran 
complained of continuing back pain.  Objective findings 
included tenderness in the left gluteus maximus and increased 
tenderness with internal rotation of the hip passively.  An 
assessment of myofascial back pain with history of T12 
compression fracture was given.  A November 1998 outpatient 
record shows an assessment of degenerative joint disease, 
still symptomatic.  

Records from the Social Security Administration indicate that 
the veteran has been receiving disability benefits since 1987 
for a primary diagnosis of degenerative disc disease of the 
cervical spine and a secondary diagnosis of degenerative disc 
disease of the lumbar spine.  In addition, the record 
includes a February 1987 statement in which the veteran's 
supervisor recommended that he be put on the employee 
disability program as he was suffering from rheumatoid 
arthritis in the spine.

On VA examination in March 1999, the veteran complained of 
sudden "catches" in his back and in the central aspect of 
the buttocks.  He reported that he uses a cane occasionally 
and he ranked his daily pain at an average of 6 or 7 and 
above a maximum of 10 with catching episodes.  A TENS unit 
was in place, with the electrodes placed roughly parallel at 
the level of the iliac crest posteriorly.  On forward 
flexion, he moved slowly forward 50 degrees with complaints 
of pain at the instigation and termination of the range.  
Side bending was to 25 degrees on the right and the left with 
pain on extreme motion.  He had no extension in the lower 
lumbar segment.  The examiner estimated that a veteran of his 
general build should be capable of at least 70-75 degrees of 
forward flexion, side-bending of 40 degrees, and extension of 
30 degrees.  In the sitting position, with confusion, a 1+ 
knee reflex was obtained bilaterally as was a trace response 
in the ankles.   

The veteran was capable of heel-walking and toe-walking, 
although he limped and staggered, stating that the effort 
created pain while he maintained his balance.  The sitting 
position did not reveal any muscle weakness.  When supine, 
straight leg raising was possible to 65 degrees, with 
production of back pain at the end-point.  Heel-to-knee test 
with the pelvis unstabilized was bilaterally painful in the 
lumbosacral area.  Lasegue's maneuver was negative for 
radicular pain, and the provocative test did not produce a 
pain response.  Sensory was difficult to evaluate; the 
veteran professed hypalgesia and hypesthesia in a broad area 
in both lower extremities below the area of the knee, 
starting 3 inches below the joint line and extending to 4 
inches above the medial malleolus, and measured 3 inches in 
the anterior/posterior diameter.  There were no changes in 
the lateral thigh, the lateral leg, the foot or in the webs 
of the toes.  Circumferential measurement of the calves was 
15 inches and the thighs measured 17 inches.  

X-rays showed spurring in the body of L3 and L4, and the 
sacroiliac joints were open and showed no sign of ankylosis 
or bony changes.  The facets at L4-L5 and L5-S1 showed 
degenerative changes and there was some increase in the 
lumbar lordotic curve.  Impressions included lumbosacral 
strain, by record; degenerative spurring, body of L3 and L4; 
degenerative joint disease, L4-L5, L5-S1; and bulging disk, 
L3-L4 and L5-S1.  

The examiner commented that the veteran had a past history of 
lumbosacral strain disability and the noted findings served 
as anatomical evidence of the source of his pain.  It was 
felt that these changes had resulted over a period of time.  
It was further noted that there was no evidence clinically of 
malfunction of the sacroiliac joint.  The examiner also 
indicated that the veteran would be limited when the pain 
reaches the level of 10 as relative immobility would be 
produced.  The veteran demonstrated incoordination during the 
examination and he expressed pain; in addition, he would 
demonstrate fatigability with a prolonged stressful activity 
as far as his back was concerned, and he would not coordinate 
well because efforts to do a coordinate repetitive movement 
would be painful.  

The veteran was seen for a follow-up examination in April 
1999.  He demonstrated 50 degrees of forward flexion and he 
thigh-climbed back to a neutral or vertical position.  The 
extreme of this range was painful and could not be increased 
by any passive force.  Lateral bending showed a range of 20 
degrees, with pain at the extreme.  The range could not be 
increased by any passive force because of pain.  Extension 
range showed no or very little range of motion in the lumbar 
segments.  Attempting to get past zero degrees or the neutral 
position caused pain, and this range could not be increased 
by any passive force.  The extremes of all ranges of motion 
were painful.  He was able to heel-walk and toe-walk well, 
and the percussion produced by this caused the veteran to 
state that he had pain in his back.  

In the sitting position, the examiner obtained a 1+ knee 
reflex and there was no response in the ankles.  Heel-to-toe 
test with the pelvis unstabilized was bilaterally painful in 
the lumbosacral area, and this test produced a rotary motion 
or force at the lumbosacral area and was indicative of 
anatomical findings in the lower lumbar segments.  With the 
pelvis stabilized, this removed the force from the back and 
produced pain in the hip joint in the face of an anatomical 
lesion.  It was not possible to passively move and test the 
sacroiliac articulation.  Impressions included lumbosacral 
strain by record, degenerative spurring, body of L3-L4, 
degenerative joint disease, facets, L4-L5, L5-S1, and bulging 
disc, L3-L4 and L5-S1. 

The examiner felt that no passive force would increase the 
range of active motion because pain would cause the veteran 
to resist and the test would be nonproductive except to cause 
pain.  The examiner further commented that the sacroiliac 
joint was an amphioarthrodial joint with narrow joint space 
and fluid in the joint.  The joint has cartilaginous lining, 
but no frank motion due to dense ligament structures 
anteriorly and posteriorly and also due to the mechanically 
squared-off joint surfaces or planes that opposed each other.  
In this veteran, it was not possible to produce an expression 
of the active or passive range of motion of the joint since 
he had none, which was considered normal or acceptable.  

In the examiner's view, the extremes of ranges of motion in 
the lumbar spine produced pain and these were limited ranges 
as the veteran was impaired by pain.  It was noted that pain 
would reduce the veteran's capability of sustained function 
and also the stiffness would reduce his capability of smooth 
coordination of movement regarding the back.  The examiner 
noted that it was fair to suppose that because of these 
restrictions he had weakness in his muscles.  

As noted above, the veteran's service-connected disability is 
currently rated under Diagnostic Codes 5002 and 5295, on the 
basis of rheumatoid arthritis and lumbosacral strain.  As 
noted above, the rating criteria for the evaluation of 
impairment resulting from rheumatoid arthritis are framed in 
terms of a disease which is an active process or on the basis 
of chronic residuals thereof.  A well-established diagnosis 
of rheumatoid arthritis is also required. 38 C.F.R. § 4.71a, 
Diagnostic Code 5002.  

In the Board's view, the record is in conflict as to whether 
there is a well-established diagnosis of rheumatoid 
arthritis.  While findings suggestive of rheumatoid changes 
were noted on the report of the 1973 VA examination, 
subsequent examinations and opinions obtained in 1989 
indicated that the original diagnosis of Marie-Strumpell's 
ankylosing spondylitis was in error, and that a diagnosis of 
arthralgia of the lumbar spine was more appropriate for the 
veteran's back disability.  Furthermore, on VA Rheumatology 
consult in March 1996 a diagnosis of degenerative joint 
disease was provided and recent treatment records are 
negative for findings of an active rheumatoid arthritis 
process.  Likewise, the reports of recent VA examinations 
conducted in March 1999 and April 1999 show impressions of 
degenerative changes only in the lumbar spine.  

As there is no evidence of treatment for rheumatoid arthritis 
as an active disease process, a rating for chronic residuals 
thereof under Diagnostic Code 5002 is predicated on the 
degree of limitation of motion of the specific part affected.  

Having reviewed the record, the Board is of the opinion that 
the evidence weighs in favor of granting an increased 
evaluation of 40 percent disabling for the service-connected 
back disability.  In the Board's view, the objective findings 
demonstrate a severe functional impairment in the veteran's 
back as a result of pain, weakness, and in-coordination.  On 
VA examination in April 1999, there was no or very little 
range of extension in the lumbar segments as attempting to 
get past zero degrees caused pain.  Furthermore, the extremes 
of all range of motion were painful and there was no increase 
in the range of motion on passive force as a result of pain.  
The examiner commented that pain would reduce sustained 
function and stiffness would reduce capability of smooth 
coordination of movement regarding the back, furthermore, 
fatigability on prolonged use was positively identified at 
the time of the March 1999 examination.  The examiner has 
also suggested that there is muscle weakness resulting from 
these restrictions.  In addition, the veteran has frequently 
sought treatment for complaints of severe and constant pain 
in his lower back throughout the appeals period, and he 
utilizes a TENS unit for pain management and a cane for 
stabilization purposes.  

In light of evidence showing that extension is completely 
limited as a result of pain and that there is a corresponding 
degree of incoordination, fatigability, and weakness with 
regard to the lumbar spine as a result of pain, the Board has 
utilized the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
to find that the veteran's lumbar spine pathology is 
productive of the functional equivalent of a severe degree of 
limitation of motion.  Thus, an evaluation of 40 percent 
disabling is warranted for the back disability on the basis 
of severe limitation of motion under Diagnostic Code 5292.  

The Board also considered the assignment of a higher 
evaluation under the additional diagnostic codes pertaining 
to lumbar spine disabilities.  However, 40 percent is the 
maximum allowable rating under Diagnostic Code 5295, which 
pertains to lumbosacral strain, and thus, a higher evaluation 
is not available under that code.  Furthermore, the 
assignment of a separate evaluation for lumbosacral strain 
under Diagnostic Code 5295 would violate the anti-pyramiding 
provisions of 38 C.F.R. § 4.14 (the evaluation of the same 
disability or manifestations thereof under various diagnoses 
is to be avoided).  38 C.F.R. § 4.14 also provides that the 
use of manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation is to be avoided.  Therefore, while the evidence 
is indicative of disc pathology with regard to the lumbar 
spine, the symptomatology associated therewith may not be 
considered by the Board in this instance as service 
connection has not been established for lumbar disc disease.  
As such, an evaluation in excess of 40 percent disabling may 
not be assigned for the veteran's low back disability under 
Diagnostic Code 5293, which pertains to evaluation of 
intervertebral disc syndrome.  

Likewise, the Board is aware of the veteran's contentions 
that an increased evaluation should be awarded on the basis 
of problems with his arms, hips, shoulders, knees and elbows.  
Service connection has been denied for these claimed 
conditions, and the veteran's contentions do not give rise to 
a notice of disagreement on the denial of service connection 
for those disorders.  As noted, the use of manifestations not 
resulting from service-connected disease or injury is to be 
avoided in establishing a service-connected evaluation.  
38 C.F.R. § 4.14 (1999).  Thus, the Board may not consider 
symptomatology associated with any non-service connected 
disorders in the veteran's arms, hips, shoulders, knees and 
elbows when determining the appropriate evaluation for the 
service-connected back disorder.  

In addition, the Board notes that there is no evidence of 
residuals of fractured lumbar vertebra, ankylosis, or other 
bony abnormality of the lumbar spine which would warrant 
consideration of the criteria found in Diagnostic Codes 5285, 
5286, or 5289, respectively.  

For the reasons stated above, the Board finds that the 
preponderance of the available evidence weighs in favor of 
granting an evaluation of 40 percent disabling for the 
veteran's service-connected back disability.  


ORDER

A 40 percent evaluation for spondylitis of the lumbar spine 
with arthralgia is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.  



		
	H.N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

